DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, use of the language “type” appears vague and indefinite.  It is not clear exactly what structure this encompasses11.  In line 7, and throughout many of the claims, use of the language “rod-like” is vague and indefinite.  It is not clear exactly what structure this langue encompasses.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boland (WO publication 2020/043264).
	The publication to Boland discloses the invention as is claimed.  Boland discloses a windscreen wiper device (fig. 1) of the flat blade type having an elastic, elongated carrier element and an elongated wiper blade of flexible material, wherein strips of the carrier element are disposed in longitudinal slits in the wiper blade (page 14).  A rod-like extension (2) is received into a first channel (15) of a connecting device (1).  A nozzle (28, fig. 7) for spraying liquid onto the surface to be wiped is mounted onto the rod-like extension via coupler (29).  The connecting device (1) includes a second channel (37, fig. 8) adapted to receive the nozzle upon insertion of a free end of the extension into the first channel of the connecting device.
	With respect to claim 2, the nozzle (28) extends parallel to the rod-like extension (fig. 9) and is deemed to be located entirely inside the second channel as claimed, at least as far as understood, and to the same extent as applicant’s.  Applicant’s figure 8 shows the nozzle exposed on the bottom side of the connecting device.  Thus located entirely inside does not appear to mean embedded or completely surrounded on all sides, but merely covered on one side.  The nozzle of Boland is covered at least on one side (side opposite button 21) by the connecting device and thus deemed located as claimed.
	With respect to claim 3, the wiper device of Boland discloses the connecting device as comprising a first part (3) pivotally connected to a second part (4) about a pivot axis defined by protrusion (10).  The rod-like extension is pivotally connected to the first part with the second part interposed therebetween.  The second part (4) comprises the first channel and second channel.  The first part (3) is connected to the wiper blade and the second part is detachably connected to the first part.  The nozzle (28) is slide inside the second channel when the rod-like extension is inserted inside the first channel (figs. 9-10).
	With respect to claims 4 and 5, the first and second channel extend parallel and in a longitudinal direction of the rod-like extension.  The nozzle (28) and the second channel (37) are elongated and extend parallel to the rod-like extension.
	With respect to claim 6, the second channel (37) extends from a side wall of the second part (4, fig. 8) of the connecting device.
	With respect to claim 8, the first channel includes a first chamber (23) facing towards an entrance of the first channel and a second chamber (25) facing away from said entrance.  The first chamber has a larger width than the second chamber (fig. 5).  The first chamber is adapted to receive a first part (26) of the extension of a larger width and the second chamber is adapted to receive a second part (27) of the extension of a smaller width.
	With respect to claim 9, note sidewardly and inwardly extending protrusion (16, fig. 3) adapted to engage into a first recess (17) on an exterior side of the extension.  Also, the connecting device comprises a resilient tongue (20) adapted to engage into a second recess (19) on said exterior side.  The resilient tongue is hingeable along a hinge axis between an inward and outward position as claimed.

	With respect to claim 10, when the extension is pivoted into a working position (fig. 2), the protrusion (16) engages into the first recess (17) to retain the wiper blade onto the extension and when the extension is pivoted into a service position, the protrusion is disengaged from the first recess to release the wiper blade from the extension.
	With respect to claim 11, the first and second recesses have circumferences and are spaced apart in a longitudinal direction of the of the extension.
	With respect to claim 12, the resilient tongue (20) is hingeable from inward to outward positions by push button (21, fig. 1).  Such push button forms part of an outer wall of the connecting device.
	With respect to claim 13, the push button is located near a free end of the connecting device facing towards the extension.
	With respect to claim 14, see page 15, lines 1-8, which discuss an angle of 30 degrees between the planes as claimed.
	With respect to claims 15 and 16, note protuberances (9, 10) of the first part engaging recesses (11, 12) in the second part.
	With respect to claim 17, the first part and second part are deemed to be connected through a snapping/clipping operation as claimed, at least as far as such defines any particular structure.
	With respect to claim 18, the first part (3) comprises a flat base (5) having legs (6) integral therewith engaging around the longitudinal sides of the wiper blade to engage with the strips of the carrier.
	With respect to claim 19, the first part comprises two opposite walls (7, 8, fig.1) extending in upright direction from the base.  Side wall (8) comprises the protrusion (16).
	With respect to claim 20, the protuberances (9, 10) of the first part are provided outwardly on the opposite side walls (7, 8) and the recesses (11, 12) are provided inwardly in opposite walls (13, 14) of the second part (fig. 4).
	With respect to claim 22, the first and second parts are disclosed as made of one piece and of plastics material.  See page 11, lines 23-25.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
29 September 2022